UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2141



ANTHONY JAMES BRAXTON,

                                            Plaintiff - Appellant,

          versus


KANAWHA COUNTY COURTS,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-04-697-2)


Submitted:   December 9, 2004          Decided:     December 14, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony James Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony James Braxton seeks to appeal the magistrate

judge’s report and recommendation to deny relief on his civil

action.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

report and recommendation of the magistrate judge is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for lack of jurisdiction.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED




                              - 2 -